office_of_chief_counsel internal_revenue_service memorandum number release date cc eee eoet et1 krmorrison-lee postn-107316-19 uilc date may to marissa lenius senior attorney gulf coast area jacksonville office of division counsel tax exempt government entities cc tegedc gcdalj from melissa duce senior technician reviewer employment_tax branch office of associate chief_counsel employee_benefits exempt_organizations and employment_taxes cc eee eoet et2 subject information returns for mid-year change to sec_31_3504-1 agent this memorandum responds to your request for non-taxpayer specific legal advice regarding the information_return obligations of a common_law employer after entering into an agency relationship pursuant to sec_31_3504-1 of the treasury regulations this advice may not be used or cited as precedent issue which entity the common_law employer employer or the agent agent is responsible for issuing forms w-2 when a sec_31_3504-1 agency relationship begins mid-year conclusion each entity that paid wages during the calendar_year should issue forms w-2 reflecting the wages it paid law and analysis sec_3504 authorizes the secretary to promulgate regulations to designate an agent to perform such acts as are required of employers when the agent or other person has the control receipt custody or disposal of or pays the wages of an employee or group_of_employees sec_31_3504-1 of the treasury regulations provides postn-107316-19 in the event wages as defined in chapter or of the internal_revenue_code code or compensation as defined in chapter of the code of an employee or group_of_employees employed by one or more employers is paid_by a fiduciary agent or other person agent or if that agent has the control receipt custody or disposal of collectively pays wages or compensation the internal_revenue_service may subject_to the terms and conditions as it deems proper authorize that agent to perform the acts required of the employer or employers under those provisions of the code and the regulations that apply for purposes of the taxes imposed by the chapter or chapters with respect to wages or compensation paid_by the agent if the agent is authorized by the internal_revenue_service to perform such acts all provisions of law including penalties and of the regulations applicable to an employer with respect to such acts shall be applicable to the agent however each employer for whom the agent acts shall remain subject_to all provisions of law including penalties and of the regulations applicable to an employer with respect to such acts any application to authorize an agent to perform such acts signed by the agent and the employer shall be made on the form prescribed by the internal_revenue_service and shall be filed with the internal_revenue_service as prescribed in the instructions to the form and other applicable guidance this regulatory language clarifies that any acts required of the employer that are performed by the agent must relate to wages paid_by the agent revproc_2013_39 provides additional guidance on proper procedures for designating an agent under sec_31_3504-1 it provides that an employer uses form_2678 to authorize an agent under sec_31_3504-1 to perform acts required of an employer section dollar_figure of revproc_2013_39 provides that generally the agent furnishes and files one form_w-2 wage and tax statement for each employee the agent’s ein is entered in the spaces provided for the employer the name of the agent followed by agent for name of employer is entered in the space provided for the employer consistent with this instruction the general instructions for the forms w-2 and w-3 provide that an agent who has an approved form_2678 should enter its name ein and agent for employer on the form_w-2 it files and clarify that for information_return matching purposes forms w-2 with the agent’s information should only be issued with respect to wages for which the agent’s ein was reported on the corresponding form s or other relevant information_return s accordingly in situations in which both the employer and the agent paid wages to employees of the employer during the calendar_year each entity should issue a form_w-2 to each employee reporting the wages it paid to that employee example to illustrate assume an employer pays wages to its employees pays employment_taxes and files form sec_941 employer’s quarterly federal tax returns for the first three quarters of a calendar_year for the fourth quarter the employer executes and properly postn-107316-19 files a form_2678 employer payer appointment of agent authorizing a representative to act as an agent under sec_3504 of the internal_revenue_code and sec_31_3504-1 of the treasury regulations and appointing the agent to file form sec_941 for all employees the employer’s appointed agent agent then files an aggregate form_941 for the final quarter of the year along with an attached schedule r allocation schedule for aggregate form_941 filers properly reporting the employer’s ein and all other required information under sec_3504 and sec_31_3504-1 the employer in this scenario should issue forms w-2 with respect to the wages it paid during the first three quarters of the year with the employer’s ein and other identifying information in the relevant boxes and the agent should issue forms w-2 with respect to the wages it paid in the final quarter of the year with the agent’s name ein and agent for the employer included in the relevant boxes this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
